UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4594


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES CALVIN EBRON, a/k/a Calvin James Ebron,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:11-cr-00045-D-1)


Submitted:   March 14, 2013                 Decided:   March 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James      Calvin     Ebron      appeals       the     288-month       sentence

imposed after he pled guilty to conspiracy to distribute and

possess   with      intent    to    distribute         more    than     one    kilogram   of

heroin and a quantity of marijuana and ecstasy, in violation of

21 U.S.C. § 846 (2006).             Ebron’s attorney filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there   are    no     meritorious        issues    for        appeal    but    questioning

whether the government’s notice of enhancement under 21 U.S.C.

§ 851 (2006) was defective.                 Ebron filed a supplemental pro se

brief asserting that his drug addiction is a disability that is

legally distinguishable from the crime of drug dealing.                                   The

Government has moved to dismiss the appeal as barred by Ebron’s

waiver of his appellate rights in the plea agreement.                             We affirm

in part and dismiss in part.

              We review the validity of an appellate waiver de novo

and will uphold the waiver if it “is valid and . . . the issue

being   appealed      is    within       the   scope     of    the     waiver.”        United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                                    After

reviewing the plea agreement and the Fed. R. Crim. P. 11 plea

proceeding,      we      conclude    that      Ebron    knowingly       and    voluntarily

waived his right to appeal his sentence and that the sentencing

issue   raised      on    appeal    is    within       the    scope    of     that    waiver.



                                               2
Accordingly, we grant the government’s motion to dismiss in part

and dismiss the appeal as to Ebron’s sentence.

            Because Ebron did not waive the right to appeal his

conviction, we deny the government’s motion to dismiss in part.

We   have   reviewed     the      record    in    accordance       with    Anders    and

conclude that Ebron knowingly and voluntarily entered a valid

guilty plea.        See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).                Further, we have found no unwaived

meritorious issues for appeal.                  Accordingly, we affirm Ebron’s

conviction.

            This     court     requires     that    counsel       inform    Ebron,    in

writing,    of    the   right     to    petition    the    Supreme    Court    of    the

United States for further review.                   If Ebron requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Ebron.                     We dispense with

oral   argument      because      the    facts     and    legal    contentions       are

adequately       presented   in    the     materials      before    this    court    and

argument would not aid the decisional process.

                                                                  DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                            3